Citation Nr: 1033385	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-08 836	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had recognized Philippine Guerilla service from 
September 20, 1942 to October 30, 1945.  He had service in the 
Regular Philippine Army from October 31, 1945 to March 19, 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In May 2008, the Board remanded the Veteran's case in order to 
allow him the opportunity to provide hearing testimony.  In 
January 2009, the Veteran testified at a hearing before the 
Board.  By a February 2009 decision, the Board denied an 
increased rating for service-connected shrapnel fragment wound of 
the right thigh muscles, granted a separate 10 percent rating for 
a scar resulting from the shrapnel fragment wound, and granted a 
total schedular rating for service-connected noncorrectable 
traumatic cataract of the right eye.  In April 2010, the Appeals 
Management Center (AMC) implemented the two awards and granted 
other benefits flowing therefrom.

In February 2009, the Board also remanded the issue regarding the 
petition to reopen a previously denied claim of service 
connection for PTSD for additional development.  The issue is 
appropriately characterized as a claim to reopen because 
entitlement to service connection for PTSD was specifically 
denied by the Board in February 1997.  Cf. Boggs v. Peake, 
520 F.3d 1330 (Fed Cir. 2008) (holding that claims for 
disabilities based upon distinctly diagnosed diseases or 
injuries, such as conductive hearing loss and sensorineural 
hearing loss, must be considered separate and distinct claims).

At or about the time the Board issued the February 2009 decision, 
the United States Court of Appeals for Veterans Claims (Court) 
addressed a case involving the scope of filed claims.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that 
a claim is not limited to the diagnosis identified by the 
Veteran.  More precisely, a claim is for a disability that may 
reasonably be encompassed by several factors including:  (1) the 
claimant's description of the claim; (2) the symptoms the 
claimant describes; and (3) the information the claimant submits 
or that [VA] obtains in support of the claim.  Id. at 5.

In the Veteran's case, because the Board's February 1997 denial 
was specifically limited to PTSD and, in his present claim, the 
Veteran stated that he wished to "reopen my claim for PTSD," it 
is appropriate for the Board to limit its analysis in the present 
decision to the distinct mental disorder of PTSD given the 
procedural history.  However, in an August 2010 brief to the 
Board, the Veteran's representative stated that the Veteran's 
mental disorder has also been called: nervous condition, 
hysteria, mental instability, insomnia, nervousness, and 
impulsive excitements.  To the extent the Veteran is claiming 
service connection for a mental disorder other than PTSD, the 
Board refers the claim to the agency of original jurisdiction 
(AOJ) for appropriate action.  This is so because other possible 
distinct mental disorders have not previously been denied by VA 
decision makers.  

(The Board notes that the exception to the above statement would 
be a claim of service connection for a psychosis (characterized 
as manic-depressive psychosis).  This distinct mental disorder 
was previously denied by the Board in March 1964.  To the extent 
any prospective claim regarding a mental disorder pertains to 
this specific disability, the provisions concerning new and 
material evidence and reopening previously denied claims would 
apply.)

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  By a February 1997 decision, the Board denied the Veteran's 
claim of service connection for PTSD.  

2.  Evidence received since the Board's February 1997 decision 
does not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to substantiate 
the claim of service connection for PTSD; nor does it raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1997 Board decision, which denied the Veteran's 
claim of service connection for PTSD, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1996).

2.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for PTSD has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through April 2004, May 2005, and May 2009 notice letters, the 
Veteran was notified of the information and evidence needed to 
substantiate his underlying claim of service connection for PTSD.  
The May 2009 notice letter provided the Veteran with the general 
criteria for assigning disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, the May 2005 and May 2009 letters notified the 
Veteran that his claim of service connection for PTSD was 
previously denied and that the claim was denied because the 
evidence did not show a current diagnosis.  The Veteran was told 
that new and material evidence was needed to reopen the 
previously denied claim and that the new evidence had to pertain 
to the reason the claim was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Although the complete VCAA 
notice was not provided until after the RO initially adjudicated 
the Veteran's claim, the claim was properly re-adjudicated in 
April 2010, which followed the May 2009 notice letter.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the April 2004 and May 2005 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the Veteran was 
notified that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his claimed disability.  Consequently, a remand of the 
issue on appeal for further notification of how to substantiate 
the claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have available 
treatment records from multiple private treatment providers 
identified by the Veteran.  Additionally, as noted in the 
introduction, the Veteran was afforded a hearing before the Board 
in January 2009, the transcript of which is of record.  

Pursuant to the Board's February 2009 remand instructions, the 
AMC sent a letter, dated in May 2009, to the Veteran asking him 
to complete release authorization forms for a Dr. Fajardo at 
Riverside Department of Mental Health, and a facility named 
Family Services of the Desert.  The Veteran had previously 
indicated that these private facilities may have medical records 
pertaining to treatment for PTSD.  Later in May 2009, the Veteran 
returned a completed release authorization form for Desert 
Regional Medical Center.  The AMC sent multiple record requests 
to the facility and did not receive a response.  VA complied with 
the duty to assist for obtaining records from private medical 
care providers by making reasonable efforts that included an 
initial request and a follow-up request.  Thus, no further action 
is required by VA concerning Desert Regional Medical Center.  See 
38 C.F.R. § 3.159(c)(1).  Moreover, a claimant must cooperate 
fully with VA's reasonable efforts to obtain private treatment 
records and, if necessary, the claimant must authorize the 
release of existing records.  See 38 C.F.R. § 3.159(c)(1)(i-ii).  
In regards to the facilities named Riverside Department of Mental 
Health and Family Services of the Desert, the Veteran did not 
return completed release authorizations as requested.  
Consequently, no further action is required by VA concerning 
those two facilities.  The Veteran was notified of the inability 
to obtain the records on several occasions in compliance with 
38 C.F.R. § 3.159(e).  In sum, the AMC complied with the Board's 
remand instructions to the extent feasible, but VA's duty to 
assist the Veteran was frustrated in this case.  In the August 
2010 brief, the Veteran's representative stated that the AOJ 
complied with the Board's remand directives.

Lastly, although a VA examination was not provided in connection 
with the Veteran's PTSD claim (at least not since the petition to 
reopen the claim was filed), the duty to provide an examination 
does not apply to a claim to reopen a finally adjudicated claim 
without the submission or receipt of new and material evidence.  
38 C.F.R. § 3.159(c)(4)(iii).  As discussed in detail in the 
analysis section, the Veteran's PTSD claim has not been reopened; 
thus, an examination is not required.

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Establishing service 
connection for PTSD specifically requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(2009); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

The Veteran has set forth multiple traumatic events that occurred 
during active military service that he believes resulted in PTSD.  
The in-service incidents include participating in combat against 
the enemy, including being struck by mortars from the Japanese in 
Luzon, the Philippines during World War II.  Additionally, the 
Veteran witnessed decapitations and he had to run messages 
through occupied villages.  He asserts that any current PTSD is 
related to the in-service traumatic events.  Thus, the Veteran 
contends that service connection is warranted for PTSD.

By way of background, the Veteran initially filed a claim of 
service connection for PTSD in August 1992.  By rating decisions 
in June 1993 and August 1994, the RO denied the claim.  The 
Veteran appealed the denials and, in February 1997, the Board 
denied service connection for PTSD.  In May 1997, the Veteran 
filed a motion for reconsideration of the Board's February 1997 
decision.  In July 1997, the Board denied the motion.  The 
Board's February 1997 decision is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1996).  In March 2004, the 
Veteran petitioned to reopen his claim of service connection for 
PTSD.  The December 2004 RO decision denied the petition to 
reopen the claim on account of the absence of a submission of new 
and material evidence.  The appeal of that decision is the basis 
for the issue that is now before the Board.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on behalf 
of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2009).  (The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the changes 
affect only those claims where new service department records are 
obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition 
of new and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by case 
law, new evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and is 
not merely cumulative of other evidence that was then of record.  
This analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last final denial pertinent to the claims now under 
consideration is the February 1997 Board decision.  For purposes 
of the new and material analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material 
evidence has been presented before it can reopen a claim to re-
adjudicate the issue going to the merits.  The issue of reopening 
a claim goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board 
is required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no time 
during the claim process did the AOJ reopen the claim.

The evidence of record at the time of the February 1997 Board 
decision included:  service treatment records; examinations 
reports and VA treatment records, dated from June 1950 to March 
1994; private treatment records from Dr. L.B., dated from 1963 to 
1964; applications for benefits; and statements from the Veteran 
and the appellant.

When the Board denied the PTSD claim on the merits in February 
1997, it acknowledged that the Veteran likely experienced combat 
stressors that could support a possible diagnosis of PTSD.  
However, the Board denied the claim primarily because evidence 
had not been submitted that showed a current diagnosis of PTSD.

Evidence then of record showed a history of diagnoses of manic-
depressive psychosis, nervousness, and neurasthenia.  VA mental 
health treatment records, dated from August 1992 to October 1992, 
included diagnoses of rule out organic hallucinations, probable 
schizophrenia, questionable alcohol abuse, rule out PTSD, and 
chronic schizophrenia versus organic hallucinations.  Statements 
submitted by the Veteran indicate that he believed he suffered 
from PTSD and that a diagnosis had been established.  A VA 
psychiatric examination was conducted in March 1994 in connection 
with the claim.  The examiner's diagnosis was schizophrenic 
reaction, schizoaffective type.  The examiner expressly stated 
that he did not feel that the Veteran met the full criteria for a 
diagnosis of PTSD.  The Board relied on this evidence when it 
determined that evidence had not been submitted establishing that 
the Veteran had a current diagnosis of PTSD.  Given the reasoning 
of the February 1997 Board decision, receipt of new and material 
evidence pertaining to the "current disability" element of the 
service connection claim could allow the Veteran to reopen his 
claim.

Since the February 1997 Board decision, the new evidence that has 
been added to the record includes:  VA examination reports, dated 
from June 2004 to August 2006; private treatment records from the 
Milauskas Eye Institute, dated from September 2004 to February 
2006; a private treatment record from Low Vision Rehabilitation 
Services, dated in December 2006; applications for benefits; and 
statements and hearing testimony from the Veteran and the 
appellant.

After reviewing the evidence received since the Board's February 
1997 decision, the Board finds that the evidence does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for PTSD; nor does it raise a 
reasonable possibility of substantiating the claim.  The 
additional VA and private medical evidence pertain to the 
Veteran's eyes and shrapnel fragment wound of the right thigh 
muscles.  The additional medical evidence does not pertain to 
PTSD.  The relevant statements and hearing testimony from the 
Veteran and the appellant pertain to the traumatic events that 
the Veteran experienced during military service and generally to 
the idea that a diagnosis of PTSD has been established.

Although the additional evidence is new in the sense that it was 
not previously before VA decision makers, it is not material 
because it does not relate to the unestablished fact concerning a 
current diagnosis of PTSD that is necessary to substantiate the 
service connection claim.  The new medical evidence does not 
include a diagnosis of PTSD and simply does not pertain to the 
claim.  The statements and testimony regarding the in-service 
traumatic incidents are not material because the "stressor" 
element of the Veteran's claim was previously established and 
acknowledged by the Board in February 1997.  

The only new evidence that pertains in any way to the "current 
disability" element of the claim is in the form of the Veteran's 
(and the appellant's) own statements in support of the clam.  
However, these types of statements were already considered by the 
Board in the February 1997 decision.  Essentially, the Veteran's 
new statements are redundant of his earlier statements that he 
suffers from PTSD and that a diagnosis has been established.  As 
indicated previously, new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened.  
See 38 C.F.R. § 3.156(a).

As noted in the VCAA analysis, the Veteran did identify possible 
material evidence in the form of records from Riverside 
Department of Mental Health and Family Services of the Desert 
that purportedly contain a diagnosis of PTSD.  Nevertheless, the 
Veteran did not submit evidence from those facilities and he did 
not fully cooperate in VA's reasonable efforts to obtain the 
evidence.  Moreover, while credibility is presumed for purposes 
of the new and material analysis, neither the Veteran or the 
appellant is competent to provide a diagnosis of PTSD for the 
Veteran.  There is no indication in the claims file that they 
have the requisite medical expertise to provide a diagnosis of a 
mental disorder in accordance with DSM-IV.  See 38 C.F.R. 
§ 4.125(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, the statements and hearing testimony alone are not 
sufficient to reopen the claim.

Under these circumstances, the Board concludes that new and 
material evidence has not been received in regards to the claim 
of service connection for PTSD; hence, the requirements to reopen 
the claim have not been met, and the appeal must be denied.  As 
new and material evidence to reopen the finally disallowed claim 
has not been received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen a claim of service connection for PTSD is 
denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


